19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gilbert Maurice GAUDREAU, Plaintiff, Appellant,v.COMMERCIAL CREDIT CORP., Defendant, Appellee.
No. 93-2341.
United States Court of Appeals,First Circuit.
February 22, 1994

Appeal from the United States District Court for the District of New Hampshire
Gilbert Maurice Gaudreau on brief pro se.
D.N.H.
AFFIRMED.
Before Breyer, Chief Judge, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
The complaint, which asserted libel in purely conclusory terms, failed to state a libel claim because plaintiff did not describe any libelous statement.  Despite warning provided by the magistrate's report that the complaint was too skeletal, plaintiff failed to remedy the deficiency.  Consequently, the complaint was properly dismissed, and plaintiff's post-judgment motion was properly denied.


2
Affirmed.